DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event a determination of the status of the application as subject to AIA  35 U.S.C. 102, 103, and 112 (or as subject to pre-AIA  35 U.S.C. 102, 103, and 112) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and/or the rationale supporting the rejection, would be the same under either status.  

Notice of Claim Interpretation
Claims in this application are not interpreted under 35 U.S.C. 112(f) unless otherwise noted in an office action.

Claim Objections
Claim 11 is objected to because of the following informalities:  “The method of claim 1” should be --The computer system of claim 11--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-14, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2016/0306552) in view of Kawamura et al. (US 2013/0311707).
In regards to claims 1 and 10, Liu teaches a computer system, comprising: 
a processor (“a processor”, claim 11); and 
a memory coupled to the processor and storing instructions (“a read only memory RAM including a computer program having program instructions”, claim 11), which when executed by the processor cause the processor to perform a method, the method comprising: 
receiving a chunk of data to be written to a non-volatile memory, wherein the chunk includes a plurality of sectors, and wherein the plurality of sectors are assigned with consecutive logical block addresses (“As used herein, a chunk is a contiguous block of data in the volume of a predetermined size.”, paragraph 0034; “Further, a sector 210 is the minimal write unit for an application, and L2P is the flash translation layer mapping table, which maps a logical block address (LBA) to a physical address (Flash Address).”, paragraph 0037); 
writing the a first set of sectors from a first buffer to the non-volatile memory at a first physical page address, wherein the first set of sectors are assigned with a first set of consecutive logical block addresses (“When a write buffer stores enough sectors to fill a page, content of the write buffer is written to a page in flash memory such that the page is filled. Further, the write buffer is freed after writing the content of the write buffer to the flash memory.”, abstract); and 
creating, in a data structure, a first entry which maps logical block addresses to physical page addresses (“Further, a sector 210 is the minimal write unit for an application, and L2P is the flash translation layer mapping table, which maps a logical block address (LBA) to a physical address (Flash Address).”, paragraph 0037; “If the 
Liu fails to teach that the first entry maps the first set of consecutive logical block addresses to the first physical page address.  Kawamura teaches that the first entry maps the first set of consecutive logical block addresses to the first physical page address (“The logical-physical translation table 406 comprises an entry for each physical page 305. Each entry comprises a block number 604, an in-block page number 603, an attribute 601, and an address 602.”, paragraph 0086; “The address 602 here is the logical page number of the logical page 403. The address 602 may be the start LBA of the logical page 403.”, paragraph 0088; See also figures 4 and 6) in order “to flexibly control the association between a logical address and a physical address while reducing the size of the management information” (paragraph 0017).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Liu with Kawamura such that the first entry maps the first set of consecutive logical block addresses to the first physical page address in order “to flexibly control the association between a logical address and a physical address while reducing the size of the management information” (id.).
In regards to claims 2 and 11, Liu further teaches that prior to writing the first set of sectors from the first buffer to the non-volatile memory, the method further comprises: 
in response to determining that a first sector is associated with an existing stream for the chunk, appending the first sector to one or more other sectors stored in the first buffer, wherein the first buffer is associated with the existing stream (“If both conditions x)/(PU size/sector size), and Last_Offset is incremented by 1.”, paragraph 0052); 
wherein writing the first set of sectors from the first buffer to the non-volatile memory comprises, in response to detecting that a total size of the stored sectors in the first buffer is the same as a first size of a physical page in the non-volatile memory, writing the stored first set of sectors from the first buffer to the non-volatile memory (“When a write buffer stores enough sectors to fill a page, content of the write buffer is written to a page in flash memory such that the page is filled. Further, the write buffer is freed after writing the content of the write buffer to the flash memory.”, abstract).
In regards to claims 3 and 12, Liu further teaches that the method further comprises: 
marking as available a space in the first buffer corresponding to the written sectors (“Further, the write buffer is freed after writing the content of the write buffer to the flash memory.”, abstract).
In regards to claims 4 and 13, Liu further teaches that in response to appending the first sector to one or more other sectors stored in the first buffer, the method further comprises: 
generating an acknowledgment of a write commit for an application from which the chunk of data is received (“As the write data comes in, the write data is written into NVRAM 708, and an acknowledgment is sent back to the initiator (e.g., the host or application making the request).”, paragraph 0091).
In regards to claims 5 and 14, Liu further teaches that the method further comprises: 
in response to determining that a second sector is not associated with an existing stream for the chunk (“If the new write is not part of an existing stream, the new write is checked against all the entries in the waiting buffer to see whether an existing entry has the same LBA tag.”, paragraph 0069): 
in response to successfully allocating a second buffer associated with a new stream, writing the second sector to the second buffer (“Otherwise, the new received write is stored into the waiting buffer.”, paragraph 0069); and 
in response to unsuccessfully allocating the second buffer (“In one embodiment, the waiting buffer is a first-in first-out (FIFO) queue of fixed size, and overflow entries are placed into a stream reserved for random traffic.”, paragraph 0070): 
successfully obtaining a reserved buffer from a reserved pool of buffers (“In one embodiment, the waiting buffer is a first-in first-out (FIFO) queue of fixed size, and overflow entries are placed into a stream reserved for random traffic.”, paragraph 0070); and 
writing the second sector to the reserved buffer (“In one embodiment, the waiting buffer is a first-in first-out (FIFO) queue of fixed size, and overflow entries are placed into a stream reserved for random traffic.”, paragraph 0070).
In regards to claim 18, Liu teaches an apparatus, comprising: 
a controller; a volatile memory; and a non-volatile memory (See figure 1), wherein the controller stores instructions to: 
receive a chunk of data to be written to the non-volatile memory, wherein the chunk includes a plurality of sectors, and wherein consecutive logical block addresses are assigned to the plurality of sectors (“As used herein, a chunk is a contiguous block of data in the volume of a predetermined size.”, paragraph 0034; “Further, a sector 210 is the minimal write unit for an application, and L2P is the flash translation layer mapping table, which maps a logical block address (LBA) to a physical address (Flash Address).”, paragraph 0037); 
in response to determining that a first sector is associated with an existing stream for the chunk, append the first sector to one or more other sectors stored in a first buffer associated with the existing stream (“The buffer-allocation thread takes an incoming LBAx as the input and searches the n entries in the buffer allocation table 304 to check for a mapping entry whose LBA tag matches the Tag(LBAx). If such entry is found, the thread verifies if the Offset(LBAx) is equal to the Last_Offset+1. If both conditions are met, the incoming sector is moved to the corresponding buffer for that entry at Offset(LBAx
detect that a total size of the stored sectors in the first buffer is the same as a first size of a physical page in the non-volatile memory (“When a write buffer stores enough sectors to fill a page, content of the write buffer is written to a page in flash memory such that the page is filled. Further, the write buffer is freed after writing the content of the write buffer to the flash memory.”, abstract); 
write the stored sectors from the first buffer to the non-volatile memory at a first physical page address (“When a write buffer stores enough sectors to fill a page, content of the write buffer is written to a page in flash memory such that the page is filled. Further, the write buffer is freed after writing the content of the write buffer to the flash memory.”, abstract); 
mark as available a space in the first buffer corresponding to the written sectors (“When a write buffer stores enough sectors to fill a page, content of the write buffer is written to a page in flash memory such that the page is filled. Further, the write buffer is freed after writing the content of the write buffer to the flash memory.”, abstract); and 
create, in a data structure, a first entry which maps logical block addresses to physical page addresses (“Further, a sector 210 is the minimal write unit for an application, and L2P is the flash translation layer mapping table, which maps a logical block address (LBA) to a physical address (Flash Address).”, paragraph 0037; “If the flash programming is successful, the L2P entry is updated to reflect the persistent address on flash and to recycle the buffer for remaining sectors in a chunk.”, paragraph 0059).
Liu fails to teach that the first entry maps the first set of consecutive logical block addresses to the first physical page address.  Kawamura teaches that the first entry id.).
In regards to claim 19, Liu further teaches that the controller stores instructions further to: 
in response to determining that a second sector is not associated with an existing stream for the chunk (“If the new write is not part of an existing stream, the new write is checked against all the entries in the waiting buffer to see whether an existing entry has the same LBA tag.”, paragraph 0069): 
in response to successfully allocating a second buffer associated with a new stream, write the second sector to the second buffer (“Otherwise, the new received write is stored into the waiting buffer.”, paragraph 0069); and 
in response to unsuccessfully allocating the second buffer, obtain a reserved buffer from a reserved pool of buffers and write the second sector to the reserved buffer (“In one embodiment, the waiting buffer is a first-in first-out (FIFO) queue of fixed size, and overflow entries are placed into a stream reserved for random traffic.”, paragraph 0070).

Claims 6, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2016/0306552) in view of Kawamura et al. (US 2013/0311707) and Hashimoto et al. (US 2016/0313943).
In regards to claims 6, 15, and 20, Liu further teaches that in response to unsuccessfully allocating the second buffer, the method further comprises: 
creating, in the data structure, a second entry which maps logical block addresses of sectors of the third data to the second physical page address (“If the flash programming is successful, the L2P entry is updated to reflect the persistent address on flash and to recycle the buffer for remaining sectors in a chunk.”, paragraph 0059); 
allocating the third buffer as the new buffer (“Otherwise, the new received write is stored into the waiting buffer.”, paragraph 0069); and 
writing the second sector to the third buffer (“Otherwise, the new received write is stored into the waiting buffer.”, paragraph 0069).
Liu in view of Kawamura fails to teach that in response to unsuccessfully allocating the second buffer, the method further comprises: 
unsuccessfully obtaining a reserved buffer from a reserved pool of buffers; 
identifying a third buffer with sectors of a total size less than the first size; 
appending dummy data to the third buffer to obtain third data of the first size; 
writing the third data from the third buffer to the non-volatile memory at a second physical page address; and
marking as available a space in the third buffer corresponding to the third data.
Hashimoto teaches that in response to unsuccessfully allocating the second buffer, the method further comprises: 
unsuccessfully obtaining a reserved buffer from a reserved pool of buffers (No arrow of S55, figure 34); 
identifying a third buffer with sectors of a total size less than the first size (S61, figure 35); 
appending dummy data to the third buffer to obtain third data of the first size (S61, figure 35); 
writing the third data from the third buffer to the non-volatile memory at a second physical page address (S62, figure 35); and
marking as available a space in the third buffer corresponding to the third data (S63, figure 35)
in order to improve reliability (paragraph 0403).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Liu with Kawamura and Hashimoto such that in response to unsuccessfully allocating the second buffer, the method further comprises: 
unsuccessfully obtaining a reserved buffer from a reserved pool of buffers; 
identifying a third buffer with sectors of a total size less than the first size; 
appending dummy data to the third buffer to obtain third data of the first size; 
writing the third data from the third buffer to the non-volatile memory at a second physical page address; and
marking as available a space in the third buffer corresponding to the third data
in order to improve reliability (id.).

Claims 7, 8, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2016/0306552) in view of Kawamura et al. (US 2013/0311707) and Sundaram et al. (US 2015/0193338).
In regards to claim 7, Liu further teaches that the chunk is associated with a unique application (“The volume may be divided into chunks of equal size, where the chunk is a contiguous extent in the logical address space that is written sequentially by an application.”, paragraph 0034), 
wherein a respective logical extent comprises a plurality of logical pages (See paragraphs 0033-0034),
 wherein a respective logical page comprises one or more sectors with consecutive logical block addresses (See paragraphs 0033, 0034, and 0037), and 
wherein a logical block address corresponds to a sector of the chunk (“L2P is the flash translation layer mapping table, which maps a logical block address (LBA) to a physical address (Flash Address)”, paragraph 0037).
Liu in view of Kawamura fails to teach that the chunk comprises a plurality of logical extents.  Sundaram teaches that the chunk comprises a plurality of logical extents (“Notably, the extents 610 pending a write operation on an SSD 260 may be id.).
In regards to claim 8, Liu further teaches that the non-volatile memory comprises a NAND-based flash memory, wherein the respective logical page is a NAND logical page, and wherein the first physical page address corresponds to a NAND physical page (“Flash cells can be packaged as NOR cells or as NAND cells. With NOR, data can be addressed with a granularity of bytes and more transistors are needed to achieve this byte-level granularity, making NOR cells expensive. With NAND cells, the cells are organized into pages, where each flash page can be individually read and written to.”, paragraph 0029).
In regards to claim 16, Liu further teaches that the chunk is associated with a unique application (“The volume may be divided into chunks of equal size, where the chunk is a contiguous extent in the logical address space that is written sequentially by an application.”, paragraph 0034), 
wherein a respective logical extent comprises a plurality of logical pages (See paragraphs 0033-0034), 
wherein a respective logical page comprises one or more sectors with consecutive logical block addresses(See paragraphs 0033, 0034, and 0037), 
wherein a logical block address corresponds to a sector of the chunk (“L2P is the flash translation layer mapping table, which maps a logical block address (LBA) to a physical address (Flash Address)”, paragraph 0037), 
wherein the non-volatile memory comprises a NAND-based flash memory (“Flash cells can be packaged as NOR cells or as NAND cells. With NOR, data can be addressed with a granularity of bytes and more transistors are needed to achieve this byte-level granularity, making NOR cells expensive. With NAND cells, the cells are organized into pages, where each flash page can be individually read and written to.”, paragraph 0029), 
wherein the respective logical page is a NAND logical page (“Flash cells can be packaged as NOR cells or as NAND cells. With NOR, data can be addressed with a granularity of bytes and more transistors are needed to achieve this byte-level granularity, making NOR cells expensive. With NAND cells, the cells are organized into pages, where each flash page can be individually read and written to.”, paragraph 0029), and 
wherein the first physical page address corresponds to a NAND physical page (“Flash cells can be packaged as NOR cells or as NAND cells. With NOR, data can be addressed with a granularity of bytes and more transistors are needed to achieve this byte-level granularity, making NOR cells expensive. With NAND cells, the cells are organized into pages, where each flash page can be individually read and written to.”, paragraph 0029).
Liu in view of Kawamura fails to teach that the chunk comprises a plurality of logical extents.  Sundaram teaches that the chunk comprises a plurality of logical id.).

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2016/0306552) in view of Kawamura et al. (US 2013/0311707) and Kim et al. ("A Space-Efficient Flash Translation Layer for CompactFlash Systems").
In regards to claims 9 and 17, Liu in view of Kawamura teaches claims 1 and 10.  Liu in view of Kawamura fails to teach that the data structure is stored in the volatile cache and the non- volatile memory, and 
wherein the first entry indicates the logical addresses of the written sectors based on the two least significant bits.
Kim teaches that the data structure is stored in the volatile cache (“Second, the located page is fetched to SRAM if it is not currently there (i.e., fetched on demand). The required mapping table entry can then be accessed by indexing the fetched page using middle-ordered bits of the logical address that are obtained by truncating the high-ordered bits used to index the map directory and the low-ordered bits used for the block offset.”, page 370, paragraph 7) and the non- volatile memory (“In our proposed scheme, the mapping table is stored in dedicated blocks what we call map blocks to enable faster startup and on-demand fetching.”, page 370, paragraph 3), and 
wherein the first entry indicates the logical addresses of the written sectors based on the two least significant bits (“The required mapping table entry can then be accessed by indexing the fetched page using middle-ordered bits of the logical address that are obtained by truncating the high-ordered bits used to index the map directory and the low-ordered bits used for the block offset. Finally, we get the physical address of the target page by adding the block offset to the physical block address recorded in the mapping table entry.”, page 370, paragraph 7)
in order to reduce the startup time (page 367, paragraph 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Liu with Kawamura and Kim such that the data structure is stored in the volatile cache and the non- volatile memory, and 
wherein the first entry indicates the logical addresses of the written sectors based on the two least significant bits
in order to reduce the startup time (id.).

Response to Arguments
Applicant’s arguments, see pages 14-15, filed 2 July 2021, with respect to the objection have been fully considered and are persuasive.  The objections have been withdrawn.
Applicant’s arguments with respect to the prior art rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SADLER whose telephone number is (571)270-7699.  The examiner can normally be reached on Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nathan Sadler/Primary Examiner, Art Unit 2139                                                                                                                                                                                                        12 August 2021